COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

  EVER MENDEZ,                                    §
                                                                    No. 08-17-00076-CR
              Appellant,                          §
                                                                       Appeal from the
  v.                                              §
                                                                     205th District Court
  THE STATE OF TEXAS,                             §
                                                                   of El Paso County, Texas
              Appellee.                           §
                                                                     (TC# 20160D04905)
                                                  §


                                        JUDGMENT

       The Court has considered this cause on the record and concludes the judgment of

conviction should be reformed to reflect Appellant was tried by a jury. We therefore affirm the

judgment of the trial court as reformed. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 17TH DAY OF APRIL, 2019.


                                             GINA M. PALAFOX, Justice

Before Rodriguez, J., Palafox, J., and Larsen, J. (Senior Judge)
Larsen, J. (Senior Judge), sitting by assignment